DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: entity predictor [claims 1, 8, 15], frame decoder [claims 1, 8, 15]. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-11, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Case et al., hereinafter referred to as Case (US 2016/0171311 A1).

	As per claim 1, Case discloses a computer vision system for compositional pixel prediction (Case: Abstract.), comprising: a memory (Case: Fig. 1 & Paras. [0013], [0030] disclose a computer vision system includes components implemented through software, hardware, firmware, or various combinations of these that include a processor and memory.); and 
a processor in communication with the memory (Case: Fig. 1 & Paras. [0013], [0030] disclose a computer vision system includes components implemented through software, hardware, firmware, or various combinations of these that include a processor and memory.), the processor: 
receiving an input image frame having at least one entity (i.e., receives at least one video frame that includes an object or entity), the at least one entity (i.e., object) having a location at a first time step (Case: Paras. [0015], [0025]-[0026] disclose receiving video frames that depict at least one object at a particular location corresponding to a particular time.), 
processing the input image frame to extract an entity representation of the at least one entity (Case: Paras. [0019], [0067], [0076] disclose each frame is processed to extract the object’s attributes.), 
utilizing an entity predictor to determine a predicted representation of the entity representation (i.e., object’s next predicted location) at a next time step based on the entity representation and a latent variable (Case: Paras. [0030], [0031], [0050]-[0054], [0069] disclose determining a predicted frame that includes the identified object at a new location which as a consequence, represents a new time based on the object’s representation in the previous frame by using filters that include at least one global variable [e.g., MIN_OBJ_HEIGHT].), and 
utilizing a frame decoder to generate a predicted frame based on the input image frame and the predicted representation (Case: Paras. [0026], [0030]-[0032] generates predicted new locations of the previously tracked object in the next frame based on the received input video frames and the predicted object’s representation in the previous frames.).

	As per claim 2, Case discloses the system of Claim 1, wherein the processor extracts the entity representation using a neural network on a cropped region of the input image frame, the entity representation being indicative of an appearance feature and the location of the entity at the first time step (Case: Paras. [0025], [0049], [0067], [0076] using a neural network on a cropped region of the input image frame to extract the object’s attribute features and locations.).

	As per claim 3, Case discloses the system of Claim 2, wherein the neural network is a convolutional neural network (Case: Para. [0049] the neural network is a CNN.).

	As per claim 4, Case discloses the system of Claim 1, wherein the predicted representation is indicative of a predicted appearance feature and a predicted location of the entity representation at the next time step (Case: Paras. [0076]-[0078], [0084] disclose the predicted representation is stored in a database with the object ID, frames it appears in, location per frame and the assigned label.).

As per claims 8-11, 15-17, the claims recite analogous limitations to claims 1-4 above, and
is/are therefore rejected on the same premise.
 









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Case in view of Yan et al., hereinafter referred to as Yan (CN 110378281 A). 

	As per claim 5, Case discloses the system of Claim 1, 
	However Case does not explicitly disclose “… wherein the entity predictor is an Interaction Networks or a graph convolution network and determines an interaction of the predicted representation.”
	Further, Yan is in the same field of endeavor and teaches wherein the entity predictor is an Interaction Networks or a graph convolution network and determines an interaction of the predicted representation (Yan: Pg. 8, Sec. 2.3 & Pgs. 9-10 disclose a graph convolution network determining an interaction of the predicted behavior.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Case and Yan before him or her, to modify the computer vision system of Case to include the GCN determining interaction feature as described in Yan. The motivation for doing so would have been to improve human identification by utilizing position information and appearance characteristics of a human target efficiently.  

As per claims 12 & 18, the claims recite analogous limitations to claim 5 above, and
is/are therefore rejected on the same premise.

	

Claims 7, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Case in view of Zeitoun et al., hereinafter referred to as Zeitoun (US 7,886,046 B1).

	As per claim 7, Case discloses the system of Claim 1, 
	However Case does not explicitly disclose “… wherein the processor trains an encoder to predict a distribution over the latent variable based on the input image frame and a final frame of a ground truth video associated with the input image frame.”
	Further, Zeitoun is in the same field of endeavor and teaches wherein the processor trains an encoder to predict a distribution over the latent variable based on the input image frame and a final frame of a ground truth video associated with the input image frame (Zeitoun: Col. 12., ll. 52-55; Col. 18., ll. 48-52; Col. 24, ll. 32-60 disclose training to predict a distribution over a latent variable based on real-time image frames of a ground truth video associated with an input image frame.).
	 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Case and Zeitoun before him or her, to modify the computer vision system of Case to include the predicting distribution ground truth feature as described in Yan. The motivation for doing so would have been to improve training by providing a robust algorithm that detects ambiguity in causal structures.

As per claims 14 & 20, the claims recite analogous limitations to claim 7 above, and
is/are therefore rejected on the same premise.

Allowable Subject Matter
Claims 6, 13, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647. The examiner can normally be reached M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 12-07-2021